
	

113 HRES 217 IH: Expressing the sense of the House of Representatives that the Federal, State, and local police officers who have fallen while fulfilling their duty both in Michigan and the United States should be honored for their sacrifice and commitment to preserving law and order.
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 217
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Bentivolio
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Federal, State, and local police officers who have
		  fallen while fulfilling their duty both in Michigan and the United States
		  should be honored for their sacrifice and commitment to preserving law and
		  order.
	
	
		Whereas the week of May 12, 2013, through May 18, 2013,
			 has been designated as National Police Week;
		Whereas the brave men and women who serve on the Federal,
			 State, and local levels put themselves in harm’s way to protect and preserve
			 the safety and security of law-abiding citizens on a daily basis;
		Whereas in 2012 alone, at least 120 Federal, State, and
			 local police officers died in the line of duty while fulfilling their oath to
			 uphold the law; and
		Whereas in Michigan, 564 known police officers have died
			 in the line of duty since 1791: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Federal, State, and local police officers who have
			 fallen while fulfilling their duty both in Michigan and the United States
			 should be honored for their sacrifice and commitment to preserving law and
			 order.
		
